DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Status

2.	The response filed on 06/22/2022 has been entered and made of record.
3.	Claims 1, 16 and 19  have been amended.
4.	Claims 1-19 are currently pending.

Response to Arguments
5.	The applicant's arguments filed on 06/22/2022 regarding claims 1-19 have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims. Although a new ground of cited paragraphs has been used to address the limitations that have been amended to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, Wang will continue to be used to meet newly amended limitation.
Regarding claims 1, 16 and 19, applicant argued that Wang does not disclose “accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system, wherein the message communication system is accessible to the plurality of components”. (Applicant, page 7-9, Remarks Made in an Amendment dated 06/22/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Wang discloses:
“In one embodiment, when a first request is received from a first processing node as a producer node to produce or post data blocks of a data stream associated with a communication topic to be subscribed by another processing node, a global memory segment is allocated from a global memory to store the data blocks of the data stream. The first processing node is one of a number of processing nodes running within a data processing system that operates an autonomous vehicle. Each of the processing node may be configured to perform a specific function of operating the autonomous vehicle” (paragraph [0020]). 
“Components 110-115 may be communicatively coupled to each other via an interconnect, a bus, a network, or a combination thereof. For example, components 110-115 may be communicatively coupled to each other via a controller area network (CAN) bus” (Fig. 1, paragraph [0026]). 
“The functions of operating autonomous vehicle 101 performed by the processing nodes may include, for example, sensor processing, perception, planning and controls, objection identification, segmentation and recognition, face recognition, gesture recognition, motion tracking, motion understanding, stereo vision (e.g., depth perception via multiple cameras), etc. One or more of these functions can be performed by one or more of the processing nodes” (paragraph [0045]). 
“In one embodiment, the processing nodes may communicate with each other via a shared memory-based communication mechanism. All of the communication data or messages may be stored in a global memory and accessed by the processing nodes via their mapped local memory address spaces within their respective node containers. A communication session between two processing node is constructed as a communication topic in a form of data (or message) producer node and a data subscriber node. The data to be exchanged is stored in a global memory segment allocated from a global memory associated with a master node” (paragraph [0046]). 
“FIG. 3 is a block diagram illustrating a data processing system which may be utilized with an autonomous vehicle according to one embodiment of the invention. System 300 may be implemented as part of data processing system 110 of FIG. 1. Referring to FIG. 3, system 300 includes, but is not limited to, master node 301 coordinating and/or managing processing nodes 302-303. Although there are two processing nodes 302-303 shown here, more or fewer processing nodes may be implemented. Nodes 301-303 may be loaded into a system memory and executed by one or more processors. Each of processing nodes 302-303 may perform one or more of the functions for operating an autonomous vehicle such as autonomous vehicle 101 of FIG. 1. The functions may include, but are not limited to, sensor processing, perception, planning and controls, objection identification, segmentation and recognition, face recognition, gesture recognition, motion tracking, motion understanding, stereo vision (e.g., depth perception via multiple cameras), etc” (Figs. 1, 3, paragraph [0048]). 
“According to one embodiment, memory manager 321 is responsible for managing memory usage of global memory 310, including allocating and deallocating global memory segments for storing data streams associated with different communication topics or sessions. Node managers 322-323 are responsible for mapping their respective local memory segments 332-333 to the related global memory segments for accessing (e.g., writing, reading) data blocks of the data streams stored in the global memory segments via the corresponding mapped local memory segments 332-333 within their respective node containers 311-312. In this example, processing node 302 is a producer node to produce one or more data streams and processing node 303 is a subscriber or consumer node to subscribe or consume one or more data streams” (Fig. 3, paragraph [0052]). 
“Similarly, according to one embodiment, when processing node 303 is to subscribe a data stream produced by processing node 302, node manager 323 communicates with memory manager 321 via an API to request the subscription. In response to the request, memory manager 321 identifies a global memory segment corresponding to the requested data stream, in this example, global memory segment 305. Memory manager 321 may maintain a data structure or index (not shown) recording data streams and their associated global memory segments, as well as their producer nodes. Memory manager 321 returns a memory pointer to the identified global memory segment to node manager 323. In response to the memory pointer, node manager 323 allocates and maps local memory segment 333 of its local memory to global memory segment 305. Thereafter, processing node 303 can access data blocks 307 stored in global memory segment 305 by simply reading the data blocks via local memory segment 333 within node container 312 ” (Fig. 3, paragraph [0055]). 
“At block 802, processing logic transmits a request for accessing the communication topic to a memory manager, for example, via an API. At block 803, processing logic receives a memory pointer of a global memory segment corresponding to the communication topic from the memory manager. At block 804, processing logic allocates and maps a local memory segment from a local memory to the global memory segment based on the memory pointer. At block 805, processing logic accesses the data stored in the global memory segment via the mapped local memory segment” (Fig. 8, paragraph [0075]). 
Accordingly, Wang discloses that a plurality of processing nodes (components) communicates with each other via a shared memory-based communication system. Pluralities of processing nodes include a producer node to produce one or more data streams and a subscriber node is a subscriber or consumer node to subscribe or consume one or more data stream. The processing node transmits a request for accessing global memory segments in the global memory (a topic registry implemented by a message communication system). When a first request is received from a first processing node as a producer node to produce or post data blocks of a data stream associated with a communication topic to be subscribed by another processing node, a global memory segment is allocated from a global memory to store the data blocks of the data stream. It is clear that Wang discloses “accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system, wherein the message communication system is accessible to the plurality of components”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that Applicant stated “in order to further the prosecution of the present application, Applicant will consider filing a terminal disclaimer at a time when the claims are otherwise in condition for allowance”. While Applicant submits that filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 06/22/2022.

                                                             Double Patenting
7.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 10,785,170 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,785,170 B2) both disclose the method of communicating messages between modules in a system on a vehicle, each module configured as a publisher node and/or subscriber node, the publisher nodes and the subscriber nodes collectively forming a plurality of nodes that communicate in the operation of the vehicle. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,779,195 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 1 of Patent No. US 10,785,170 B2).
Claim
Instant Application No. 17/027,199 (limitations)
Patent No. US 10,785,170 B2 (limitations)
Claim
1
A method of communicating messages between a plurality of components in a system on a vehicle, the method comprising: 
accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system, wherein the message communication system is accessible to the plurality of components; 
determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry; 
in response to determining that the message associated with the first topic is available for reading, reading, by the first component from the topic registry, information indicating a location in a first message buffer at which the message is stored, wherein the first message buffer is associated with the first topic and configured to store messages associated with the first topic, the first message buffer being one of a plurality of message buffers, each of the plurality of message buffers being associated with a different topic and implemented in the message communication system; and reading, by the first component, the message from the location in the first message buffer indicated by the read information.
 A method of communicating messages between a plurality of modules in a system on a vehicle, each module of the plurality of modules configured as a publisher node that writes messages, a subscriber node that reads messages, or both a publisher node and a subscriber node, the publisher nodes and the subscriber nodes collectively forming a plurality of nodes that communicate in the operation of the vehicle, the method comprising: communicating, by each of a first group of subscriber nodes comprising at least one subscriber node, with a registry to read information for determining if a new message associated with a first topic is available for reading, each of the first group subscriber nodes configured to read messages associated with the first topic; 
determining, by each of the first group subscriber nodes, if a new message associated with the first topic is available for reading; in response to determining a new message associated with the first topic is available for reading, reading from the registry, by each of the first group subscriber nodes, location information indicating where the first message is stored in a first message buffer associated with the first topic and configured to store messages associated with the first topic, the first message buffer being one of a plurality of buffers, each of the plurality of buffers being associated with a different topic and implemented in a shared memory location in a shared message communication system accessible to each of the first group subscriber nodes; and reading, by each of the first group subscriber nodes, the first message from the first message buffer using the location information indicating where the first message is stored.
1


































Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0183873 A1), hereinafter “Wang” in view of McNicholl et al. (US 9,098,462 B1), hereinafter “McNicholl”.
Regarding claim 1, Wang discloses a method of communicating messages between a plurality of components in a system on a vehicle (Figs. 3, 4, 8, data processing illustrating efficient communications amongst computing nodes for operating autonomous vehicles), the method comprising: 
accessing, by a first component in the plurality of components, a topic registry implemented by a message communication system in the system (Figs. 3, 8, paragraphs [0045]-[0046], [0075], processing logic transmits a request for accessing the communication topic to a memory manager), wherein the message communication system is accessible to the plurality of components (Figs. 3, 8, paragraphs [0048], [0052]-[0055], plurality of processing nodes (components) communicates with each other via a shared memory-based communication system); 
in response to determining that the message (Fig. 3, paragraph [0055], when processing node 303 is to subscribe a data stream produced by processing node 302, node manager 323 communicates with memory manager 321 via an API to request the subscription) associated with the first topic (Fig. 3, paragraph [0055], memory segment 1(e.g. topic 1)in global memory 310) is available for reading, reading, by the first component from the topic registry (Fig. 3, paragraph [0055]; global memory 310), information indicating a location in a first message buffer at which the message is stored (Figs. 3, 4, data block 307 in global memory segment), wherein the first message buffer is associated with the first topic and configured to store messages associated with the first topic (Fig. 3, paragraph [0055], in response to the request, memory manager 321 identifies a global memory segment corresponding to the requested data stream), the first message buffer being one of a plurality of message buffers (Fig. 3, paragraph [0055], memory manager 321 returns a memory pointer to the identified global memory segment to node manager 323), each of the plurality of message buffers being associated with a different topic and implemented in the message communication system (Fig. 3, paragraph [0055], in response to the memory pointer, node manager 323 allocates and maps local memory segment 333 of its local memory to global memory segment 305) ; and 
reading, by the first component (Fig. 3, processing nodes 302-303 hosted in node containers 311-312), the message from the location in the first message buffer indicated by the read information (Fig. 3, paragraph [0055]; processing node 303 can access data blocks 307 stored in global memory segment 305 by simply reading the data blocks via local memory segment 333 within node container 312).
While Wang implicitly refers to “determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry” (Figs. 3, 8, paragraphs [0020-[0026], [0045]-[0048], [0052]-[0055]), McNicholl from the same or similar field of endeavor explicitly discloses determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry (Fig. 6, column 13, line 1-5, step 612; comparing a read count to the write count when new data is queuing port data; new data may be read in response to determining that the write count exceeds the read count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining, by the first component, that a message associated with a first topic is available for reading based on accessing the topic registry” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 2, Wang in view of McNicholl disclose the method according to claim 1.
	McNicholl further discloses determining that a message associated with a first topic is available for reading further comprises: reading, from the topic registry, new message information associated with the first topic; and comparing the new message information from the topic registry to read message information stored at the first component (Fig. 6, column 13, line 1-5, step 612; comparing  a read count of the second processing core to the write count of the first memory area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining that a message associated with a first topic is available for reading further comprises: reading, from the topic registry, new message information associated with the first topic; and comparing the new message information from the topic registry to read message information stored at the first component” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 3, Wang in view of McNicholl disclose the method according to claim 2.
McNicholl further discloses the new message information comprises a new message counter, and wherein the method further comprises incrementing the new message counter when a message associated with the first topic is written to the first message buffer (Fig. 6, column 12, line 59-67; step 606, 608 and 610; incrementing a write count of the first memory area when the new data is a queuing data message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the new message information comprises a new message counter, and wherein the method further comprises incrementing the new message counter when a message associated with the first topic is written to the first message buffer” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 4, Wang in view of McNicholl disclose the method according to claim 3.
McNicholl further discloses the read message information comprises a read message counter, and wherein the method further comprising incrementing the read message counter in response to the first component reading the message related to the first topic from the first message buffer (Fig. 7, column 14, line 6-9, step 720; when the data is queuing port data, the second processing core may increment the read count after the second processing core reads the data from the first memory address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the read message information comprises a read message counter, and wherein the method further comprising incrementing the read message counter in response to the first component reading the message related to the first topic from the first message buffer” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 5, Wang in view of McNicholl disclose the method according to claim 4.
McNicholl further discloses comparing the new message information from the topic registry to read message information further comprises comparing the new message counter of the topic registry with the read message counter (Fig. 6, column 13, line 1-5, step 612; when the new data is queuing port data, the second processing core may compare a read count of the second processing core to the write count of the first memory area; the new data may be read in response to determining that the write count exceeds the read count; conversely, the second processing core does not read data from the first memory area when the read count is equal to the write count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “comparing the new message information from the topic registry to read message information further comprises comparing the new message counter of the topic registry with the read message counter” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 6, Wang in view of McNicholl disclose the method according to claim 5.
McNicholl further discloses determining that a message associated with a first topic is available for reading further comprises determining that the message associated with the first topic is available for reading in response to a determination that the new counter message is greater than the read message counter (Fig. 6, column 13, line 1-5, step 612; when the new data is queuing port data, the second processing core may compare a read count of the second processing core to the write count of the first memory area; the new data may be read in response to determining that the write count exceeds the read count; conversely, the second processing core does not read data from the first memory area when the read count is equal to the write count).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “determining that a message associated with a first topic is available for reading further comprises determining that the message associated with the first topic is available for reading in response to a determination that the new counter message is greater than the read message counter” as taught by McNicholl, in the system of Wang, so that it would provide a disclosure related to enabling robust spatial and temporal partitioning of the processing systems and shared memory (McNicholl, column 1, line 37-44).

Regarding clam 7, Wang discloses reading from the topic registry further comprises reading from the topic registry via a communication bus configured such that the first component reads information from the topic registry without utilizing a kernel of the system (paragraphs [0045], [0078], processing resources).

Regarding clam 8, Wang discloses the information read from the topic registry comprises a communication address of the first message buffer and a memory location on the first message buffer where the first message is stored (paragraphs [0055], [0061], memory pointer to the identified global memory segment).

Regarding clam 9, Wang discloses the topic registry is further configured to store information that indicates a topic associated with each message stored in the plurality of message buffers (Fig. 3, paragraph [0053], array of global memory segments 305-306, each storing data blocks (e.g. data blocks 307-308)).

Regarding clam 10, Wang discloses the information that indicates a topic associated with each message stored in the plurality of message buffers further comprises data indicating a frequency at which each message associated with a particular topic is published (Figs. 3, 5A, paragraphs [0067], [0068], processing logic determining the speed of producing new data blocks based on the pointer).

Regarding clam 11, Wang discloses accessing a topic registry further comprises periodically accessing the topic registry to determine if a new message is available for reading (Fig. 3, paragraphs [0067], [0072], next memory block in order).

Regarding clam 12, Wang discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a pre-determined frequency (paragraphs [0067], [0072], processing logic with the speed of producing new data blocks).

Regarding clam 14, Wang discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a dynamically determined frequency (Fig. 3, paragraph [0072], next memory block waiting for a period of time).

Regarding clam 15, Wang discloses the first component comprises one of a vehicle position module, an optical sensor module, an infrared sensor module, a light detection and ranging (LiDAR) sensor module, a radio detection and ranging (RADAR) sensor module, a global position system (GPS) module, a user interface module, a map data- geographic module, a map data-geometry module, an inertia sensor module, a navigation module, an auto driving controller module, a vehicle system controller module, a communication interface module, or a car to car interface module (Fig. 2, paragraph [0027], LIDER unit 215).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0183873 A1), hereinafter “Wang” in view of McNicholl et al. (US 9,098,462 B1), hereinafter “McNicholl” in view of Sykes et al. (US 2016/0080491 A1), hereinafter “Sykes”.
Regarding clam 13, Wang in view of McNicholl disclose the method according to claim 11.
Neither Wang nor McNicholl explicitly discloses “periodically accessing the topic registry further comprises periodically accessing the topic registry at a frequency that is different than a frequency at which a second component in the plurality of components accesses the topic registry”.
However, Sykes from the same or similar field of endeavor discloses periodically accessing the topic registry further comprises periodically accessing the topic registry at a frequency that is different than a frequency at which a second component in the plurality of components accesses the topic registry (Fig. 2, paragraph [0021]; subscriber access pointers 42 of clients 54 and 56 to special buffer 36 in same frequency and subscriber access pointer 42 of client 62 to special buffer 36 in different frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “periodically accessing the topic registry further comprises periodically accessing the topic registry at a frequency that is different than a frequency at which a second component in the plurality of components accesses the topic registry” as taught by Sykes, in the combined system of Wang and McNicholl, so that it would provide accessing data mechanism including an allocation of data in the shared memory and accessing the data without locking or restricting  (Sykes, paragraph [0003]).

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414